DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry under 35 USC 371 of PCT/EP2018/052242 filed 30 January 2018, which claims the benefit of foreign priority from European Application no. EP 17154367.1 filed 2 February 2017.  

Information Disclosure Statement
The information disclosure statement filed 31 July 2019 has been considered.

Response to Amendment
The preliminary amendment filed 31 July 2019 has been acknowledged.  Claims 1-15 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for performing all the steps according to claim 1” in claim 14, and the “means for wirelessly receiving and displaying” in claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 4, it is indefinite if the display information occurs on the electrode patch (as suggested in line 10) or if the display occurs on the one or more external devices.  Clarification is respectfully requested.
Claim 1 recites the limitation "to the one or more external devices" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

-and-



Claim(s) 1, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shennib (US Publication no. 2007/0191728 – disclosed by Applicant).
In regard to claims 1 and 14, Shennib describes a method for monitoring fetal heart activity using a disposable, single-use electrode patch (para 29).  The method includes: obtaining a heart activity from a person (para 28, 49; the patch monitors fetal heart rate and contractions during late stages of pregnancy or during labor, as well as fetal ECG); displaying the heart activity of a person on the basis of the measuring the heart activity (para 30 and 57); broadcasting messages enabling transfer of heart activity data indicating the heart activity of the person from the electrode patch to one or more external devices (para 30 and 57; Shennib enables real-time transmission of parameters to a remote monitoring station such as an external monitor for display, wherein wirelessly transmitted data is considered to comprise the message as claimed); wherein the broadcasting is performed while the heart activity of the person is being measured and displayed by the electrode patch (para 30 and 57; as pointed out above transmission to an external monitor for display occurs in real time); and wherein said messages comprise heart activity data of the person (para 30, 57, 58; information (i.e., messages) wirelessly transmitted to the external monitor includes fetal heart rate information (i.e., heart activity)).
In regard to claim 10, the electrode patch of Shennib may also include sensors for temperature and oxygen saturation levels (para 49).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shennib (US Publication no. 2007/0191728 – disclosed by Applicant) in view of Kaib et al. (US Publication no. 2017/0065823).
In regard to claim 2, Shennib is considered to substantially describe the invention as claimed, however does not teach that the status of the electrode patch is determined and transmitted to the external device.  Kaib et al. describes an ambulatory heart activity monitoring system and method incorporating disposable patch electrodes (para 21 and 86).  Kaib et al. teach that electrode status, such as electrode fall-off status indicating that the electrode is not properly attached to the subject is determined by the system and transmitted to an external user interface (para 21 and 89).  In view of this, 
In regard to claims 3 and 11, Shennib is considered to substantially describe the invention as claimed, however does not teach that the broadcasting of message is initiated in response to a control signal received by the patch.  Though Shennib is enabled to receive wireless commands (i.e. control signals) from an external device (para 64-66).  Kaib et al. teach that a user interface component (i.e., an external device) is configured to provide a request to the ambulatory monitoring device to transmit monitored parameters for display (para 47 and 48).  In view of this, modification of Shennib to initiate information transmission (i.e., broadcasting of messages) based on a request command (i.e., control signal) is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Kaib et al. demonstrate this technique was known in the art as a means to authorize communication between two devices (Kaib et al. para 71).
In regard to claim 5, Shennib in view of Kaib et al. is considered to describe the invention as claimed, however do not teach that the receiving the connection request from an external device in response to broadcasting the message.  However, it is considered that the act of sending the connection request after receiving a broadcasting message is merely a variation in the sequence for transmitting the request.  Such variation in the timing is considered to have been obvious to one of ordinary skill based on choice.

In regard to claim 12, Kaib et al. teaches stopping the broadcasting if a connection request is received from an external device or if the predetermined time has passed; and in response to the stopping the broadcasting, continuing to measure and display the heart activity of the person (figure 9, para 144-151).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shennib (US Publication no. 2007/0191728 – disclosed by Applicant) in view of Albrecht et al. (US Publication no. 2014/0324130).
In regard to claim 4, Shennib is considered to describe the invention as claimed however does not teach first wireless transmission circuitry for broadcasting the messages and second communication circuitry to receive the control signal.  However, since Shennib is configured to send and receive operational parameter to/from an external device, it is considered that Shennib necessarily incorporate a receiver and transmitter for accomplishing these functions.  Albrecht et al. is relied on to teach that electrode patches are known to incorporate circuitry to transmit and receive information via an onboard transmitter and receiver from an external device (para 59).  The transmitter serving as the first wireless communication circuitry and the receiver serving as the second wireless communication circuitry as claimed.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shennib (US Publication no. 2007/0191728 – disclosed by Applicant) in view of Shennib (US Publication no. 2006/0264767 – disclosed by Applicant – hereinafter referred to as Shennib ‘767).
In regard to claim 9, Shennib is considered to substantially describe the invention as claimed, however does not teach the steps of detecting at least one predetermined event, and in response initiating measuring and storing ECG data of the user for a predetermined period of time.  Shennib ‘767 describes a similar electrode patch wherein it is taught that the patch is configured to automatically detect a cardiac event or subtle change in the ECG waveform.  Such events are monitored and recorded which may be performed automatically, or manually activated for a predetermined period of time (para 42-43).  Since Shennib is capable of monitoring ECG signals, it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Shennib to automatically detect a predetermined event and trigger monitoring and recording since the technique is explicitly taught by Shennib ‘767 to ensure detectiong .

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shennib (US Publication no. 2007/0191728 – disclosed by Applicant) in view of Magar et al. (US Publication no. 2009/0054737).
In regard to claim 13, Shennib is considered to substantially describe the invention as claimed, however does not teach the initiation of a training mode for preventing measurements by the electrode, receiving simulation data, and displaying parameters of a simulated person on the basis of received simulation data.  Magar et al. describes a wireless physiological patch system.  Magar et al. is relied on to teach initiation of a control mode (i.e., training mode) that sends test/control data (i.e., simulation data) over a wireless link to the patch for analysis by the processor on the patch (para 233-235).  In this manner, the test mode of Magar et al. is considered similar to the training mode as claimed which permits simulation data to be transmitted to the electrode patch for analysis.  Magar et al. teaches that this test/control mode allows for estimation and testing of the wireless control link performance (para 234).  Therefore, modification of Shennib to include a training mode is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Magar et al. demonstrates that this technique is useful in assessing wireless link performance.  Modification would include the application of a known technique to improve similar devices in a similar manner.



	Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 


	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 January 2021